Mr. Justice Dove dissenting: The question which this court is called upon to determine upon this record is whether the finding of the chancellor to the effect that William Stephens was not a bona fide resident of Nevada when he procured a court of that State to grant him a divorce from Harriet Rea Stephens is sustained by the evidence. At that time Harriet Rea Stephens was a nonresident of Nevada. She was not personally served with process of summons. She was served by publication only pursuant to an order of the district court of Clark county, Nevada, made in accordance with the provisions of the statutes of that State. The decree in that case does not recite that she was personally served with process of summons but only that she had been duly served with summons and that she defaulted. , , Williams v. State of North Carolina, 317 U. S. 287, 87 L. Ed. —, 63 Sup. Ct. 207, does not, in my opinion, overrule Bell v. Bell, 181 U. S. 175. The validity of foreign divorces may be challenged in the courts of this State. And if it appears from the evidence that the domicile of the plaintiff in such a suit is fictitious, fraudulent and falsely alleged for the purpose of obtaining a divorce, our courts should so hold. The chancellor in the instant case so found and the evidence sustains his finding. The decree appealed from should be affirmed.